DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/22/2021 has been entered.

Response to Amendment
Applicant has submitted amendments to the claims on 07/22/2021. Claims 1, 12, 13 and 21 have been amended and claim 17 has been cancelled. The objection to claim 21 has been withdrawn due to amendments to the claims. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
A suggested title for the application is “METHOD AND APPARATUS FOR CREATING A THERMAL COMFORT MAP FOR CONTROL OF AIR CONDITIONER”. 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PUB. 20100286843) in view of Fadell et al (US PUB. 20140358297, herein Fadell) in further view of Wells (US PUB. 20140358291). 

Regarding claim 1, Lyon teaches A method for controlling an air conditioner, the method comprising: 
generating a [dry bulb temperature (DBT)] correction map for a space, based on feedback messages received from a plurality of user equipments (UEs) (0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. This corresponds to the map.); 
generating a thermal comfort characteristic map for the space, based on temperature measurements included in the feedback messages (0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the ; 
determining a setting temperature for the air conditioner in the space, based on the DBT correction map and the thermal comfort characteristic map (0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can choose one or more of the cooling supplies 50A, 50B, 50C, 50D to cool the temperature of the air”, 0099 “The contribution factors could be determined based on how the temperature measurements”, the temperature measurements which are mapped as shown above, which corresponds to the measured temperature and deviated temperature measurements are used to cool the air to a certain point and thus determining a setting temperature is based on the correction and thermal comfort map.); 
and controlling the air conditioner to the determined setting temperature (0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”). 
Lyon does not teach dry bulb temperature (DBT), wherein at least one feedback message of the feedback messages includes user priority information for a UE of the plurality of UEs, the user priority information is associated with a user of the UE and based on at least one of gender, age, or a characteristic of the user, and wherein the determining of the setting 
Fadell teaches wherein at least one feedback message of the feedback messages includes user priority information for a UE of the plurality of UEs (0102 “the ability for the user to communicate with the VSCU units 100 and/or 100' via their home computer 1170, their smart phone 1172 or other portable data communication appliance 1172', or any other Internet-connected computer 1170'”, 0137, the devices users use to communicate with the VSCU also correspond to UE’s. 0137 shows there are plural users and they have a respective priority associated with their type which is transmitted through their UE.), the user priority information is associated with a user of the UE and based on at least one of gender, age, or a characteristic of the user (0137 “landlord can then login and set a maximum set temperature, such as 75. Thereafter, although the tenant can make temperature changes, the VSCU unit will not allow the tenant to set the temperature above 75 degrees. Various tamper-proofing mechanisms can be provided.” Users log in to create changes with their UE and provide priority characteristic information (e.g. landlord) through their log in.), 
and wherein the determining of the setting temperature comprises determining the setting temperature further based on the user priority information (0137 “landlord can then login and set a maximum set temperature, such as 75. Thereafter, although the tenant can make temperature changes, the VSCU unit will not allow the tenant to set the temperature above 75 degrees. Various tamper-proofing mechanisms can be provided.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon with the HVAC user priority information system teachings of Fadell since Fadell tamper-proofing system (0137) allows for carefully chosen operating levels that allow for substantial energy savings (0003). 
Lyon and Fadell do not teach dry bulb temperature (DBT).
dry bulb temperature (DBT) (0036 “dry bulb temperature”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon and the HVAC user priority information system teachings of Fadell with the dry bulb temperature of Wells because Lyon creates maps for an HVAC system from sensor data, Fadell teaches operating based on sensor data and Wells teaches another form of sensor data, the sensor data from Wells is substituted for the sensor data of Lyon. Further, the references are related to measuring temperature of an area that is under the influence of an HVAC system and because Wells teaches a means for determining user perceived comfort under various conditions that would allow for increased comfort (0003). 

Regarding claim 2, Lyon, Fadell and Wells teach the method of claim 1. 
Lyon further teaches wherein each of the feedback messages includes position information about a UE, of the plurality of UEs, corresponding to the feedback message (0062 “measurements indicating the specific positions of the various temperature sensors 16 can also be taken”, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”), and 
wherein the position information is acquired using received signal strengths of a plurality of wireless signals received from a plurality of network nodes by the UE (Lyon, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance” position information found using signal strength.)

Regarding claim 3, Lyon, Fadell and Wells teach the method of claim 2.
 Lyon and Wells further teach wherein the generation of a DBT (Wells, 0036 “dry bulb temperature”) correction map comprises: 
checking the position information about the plurality of UEs (Lyon, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”) and the temperature measurements included in the feedback messages (Lyon, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”); 
generating a DBT (Wells, 0036) distribution table indicating per-position temperature measurements based on the position information and the temperature measurements (Lyon, 0093 “In one aspect, the contribution factors could be stored as a table in the memory 4 of the central computer”, 0090 “contribution factor can be determined for each temperature sensor 16 in the room…For example, for temperature sensors 16 that are positioned at or near where the first cooling supply 50A is introduced into the room 10 the contribution factor for those temperature sensors 16 may indicate that the first cooling supply 50A has a relatively large effect on the temperature of the air surrounding those temperatures sensors 16”, The contributing factor is put on a table which corresponds to the distribution table. Contributing factor is determined based on temperature measurements and position information.); 
checking a temperature measurement received from the air conditioner nearest to the plurality of UEs (Lyon, 0028 “different air conditioning units 55A”, 0032 “Referring again to FIG. 1, a plurality of temperature sensors 16 can be provided throughout the room 10…Each temperature sensor 16 can be capable of measuring the temperature of the air in the room 10 at the location where the temperature sensor 16 is located.”, fig. 1 shows that certain temperature ; 
Lyon does not teach differences between the temperature measurements included in the DBT distribution table and the temperature measurement received from the air conditioner. 
Lyon and Wells teach and generating the DBT (Wells, 0036) correction map based on differences between the temperature measurements included in the DBT (Wells, 0036, 0053 “The processor 174 may collect…identified condition or change in condition…This data may be collected and stored in a database contained in the memory”, 0039 “The environmental conditions that may be identified…may include…an indoor temperature” stored identified conditions correspond to previous temperature measurements since these are in storage. These values are stored in a database which corresponds to a distribution table.) distribution table (Lyon, 0093 “In one aspect, the contribution factors could be stored as a table in the memory 4 of the central computer”) and the temperature measurement received from the air conditioner (Lyon, 0108 “if more than one temperature sensor 16 measures a deviation beyond the temperature threshold the differential between the measured temperature of each temperature sensor 16 over the threshold temperature could be used with the contribution factors…the temperature sensors 16 reading the greatest temperature change can be weighted by having the contribution factors associated with those temperature sensors 16 taken into more account than the contribution factors of those temperature sensors 16 measuring a smaller temperature deviation from the temperature threshold.”, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” Lyon teaches determining a difference between a measured temperature such as from the air conditioner with a threshold temperature and then mapping that difference. Wells teaches a table holding and positions corresponding to the temperature measurements (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” The temperature deviations found are used to generate a map that shows the positions of the sensors and the measurements. Temperature deviation is a temperature measurement. A comparison of the temperature from one part of the area is done with the measured temperature nearest to the air conditioning unit(s).)
It would have been obvious to one of ordinary skill in the art to modify Lyon’s known mathematical function of determining a deviation using threshold value by substituting the threshold value with Well’s measured temperature value. The substitution is obvious because Well’s teaching for measured temperature value is being used as a substitute for another value found in the well-known deviation formula. The result of using the modified formula is predictable because the modification is using a known mathematical formula and simply substituting one value used in the formula. 

Regarding claim 6, Lyon, Fadell and Wells teach the method of claim 2. 
Lyon and Wells teach wherein the generation of a thermal comfort characteristic map comprises: calculating per-position correction temperatures based on thermal comfort information (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.” , the position information, and the temperature measurements included in the feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” Map is created using temperature and position information. The temperature values shown on the map correspond to the correction temperature since the temperature on the visualization is based on the threshold temperature of the air conditioning unit because that determines the temperature of the area, the position of the sensor and the measured temperature. Each of the temperature values are next to the temperature sensors. The temperature sensors make up the positions.); and 
storing the per-position correction temperatures along with space information (Lyon, 0072, 0009 “there is provided a computer for generating a virtual mapping of a server room, the computer comprising:… the at least one memory, the at least one processing unit, in response to the program instructions, operative to: obtain position information from a plurality of position determining devices, each position determining device associated with at least one temperature sensor” the memory contains the virtual mapping which contain the temperature values in them as well as shown in 0072 of Lyon.)

Regarding claim 8, Lyon, Fadell and Wells teach the method of claim 6.
Lyon and Wells further teach wherein the per-position correction temperatures are calculated based on temperature measurements included in feedback messages including a same thermal comfort information (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.”, 0108, 0071 “one or more temperature measurements can be obtained , and 
wherein the same thermal comfort information indicates one of satisfaction , cold dissatisfaction, or hot dissatisfaction (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” The desired comfort level of Wells corresponds with the threshold temperature of Lyon since both are desired temperature levels. It is noted that the threshold temperature of Lyon corresponds to the thermal comfort information and thus the desired comfort level of Wells also corresponds to the thermal comfort information.)
It would have been obvious to have modified the virtual HVAC mapping teachings of Lyon with the user satisfaction based control of an HVAC system because both references are directed to reaching a threshold temperature using an HVAC system and because Wells teaches that by receiving user satisfaction it may help the HVAC controller provide increased comfort and reduce energy usage (Wells, 0003). 

Regarding claim 9, Lyon, Fadell and Wells teach the method of claim 8.
 wherein if thermal comfort information indicating one of cold dissatisfaction and hot dissatisfaction is used (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” System is able to understand whether the user is satisfied. Opening and closing of windows is one way to solve users cold and hot dissatisfaction.), the per-position correction temperatures are calculated based on thermal comfort information included in a first of a plurality of feedback messages received from a same UE from among the plurality of UEs (Lyon, 0105 “Method 400 begins at step 405 with one or more of the temperature sensors 16 measuring a temperature deviation beyond a temperature threshold.”, 0108, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” The threshold temperature is the thermal comfort information. This threshold is used in conjunction with other variables to control the temperature of the room to the desired temperature. Map is created using temperature and position information. The temperature values shown on the map correspond to the correction temperature since the temperature on the visualization is based on the threshold temperature of the air conditioning unit because that determines the temperature of the area, the position of the sensor and the measured temperature. Each of the temperature values are next to the temperature sensors. The temperature sensors make up the positions.).

Regarding claim 10, Lyon, Fadell and Wells teach the method of claim 9.
 further comprising: determining an upper limit for a thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”, by finding the range an upper and lower limit are found.) based on a first message including thermal comfort information indicating hot dissatisfaction (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” System is able to understand whether the user is satisfied. Opening and closing of windows is one way to solve user’s cold and hot dissatisfaction.) among a plurality of feedback messages received from the same UE (Wells 0048 “one or more sensors 170 for sensing a parameter indicative of an environmental condition such as, for example, temperature” Sensors feedback gives understanding of the conditions which the processor uses to understand the user’s comfort. Temperature sensors correspond to the UE.); 
determining a lower limit for the thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”, by finding the range an upper and lower limit are found.) based on a first message including thermal comfort information indicating cold dissatisfaction (Wells 0055 “the processor 174 may learn the indoor conditions that will make the user "comfortable" based on the user's feedback… the processor 174 may prompt the user to change an operating parameter set point, open or close one or more windows, and/or change their attire via the user interface 180 such that if the user chooses to follow the recommendation issued by the processor 174, the user may be able to achieve and/or maintain a desired comfort level under the current identified conditions” System is able to understand whether the user is satisfied.  among a plurality of feedback messages received from the same UE (Wells 0048 “one or more sensors 170 for sensing a parameter indicative of an environmental condition such as, for example, temperature” Sensors feedback gives understanding of the conditions which the processor uses to understand the user’s comfort. Temperature sensors correspond to the UE.); and 
controlling the air conditioner (Lyon, 0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”) using the thermal comfort range (Wells, 0068 “The processor 64 may be programmed to control the HVAC system... such that one or more environmental conditions are driven toward the one or more conditions under which the user is expected to be comfortable.” Wells teaches controlling based on the thermal comfort range that is found.), 
wherein the setting temperature for the air conditioner (Lyon, 0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can choose one or more of the cooling supplies 50A, 50B, 50C, 50D to cool the temperature of the air”, 0099 “The contribution factors could be determined based on how the temperature measurements”, the temperature measurements which are mapped as shown above, which corresponds to the measured temperature and deviated temperature measurements are used to cool the air to a certain point and thus determining a setting temperature is based on the correction and thermal comfort map.) is determined to be a value between the upper and lower limits of the thermal comfort range (Wells, 0068 “The processor 64 may be programmed to control the HVAC system... such that one or more environmental conditions are driven toward the one or more conditions under which the user is expected to be comfortable…The temperature value (e.g. temperature set point) may be automatically changed by the HVAC controller 18 over time as the conditions change (e.g. with a changing outdoor 

Regarding claim 12, Lyon teaches A server (0030, the central computer is the server.) capable of controlling an air conditioner, the server comprising: 
a transceiver (0033 “the temperature sensors 16 can be operatively connected via a communication link to a central computer 1 for ease of monitoring”, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”); 
at least one processor (0033, the central computer is able to control operation and thus is the controller) configured to: 
receive, through the transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”), feedback messages from a plurality of user equipments (UE), each feedback message including at least one of position information, a temperature measurement, and thermal comfort information (0105 “temperature sensors 16 measuring a temperature ; 
generate a [dry bulb temperature (DBT)] correction map for a space, based on the feedback messages received from the plurality of UEs (0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. This corresponds to the map.); 
generate a thermal comfort characteristic map for the space based on temperature measurements included in the feedback messages (0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, a map of the temperature measurements in a room is created based on sensed temperature. Temperature measurements as shown in 0071 and 0105 includes both sensed temperatures and 
determine a setting temperature for the air conditioner in the space, based on the DBT correction map and the thermal comfort characteristic map (0110 “central computer 1 can use the contribution factors to determine which cooling supplies 50A, 50B, 50C, 50D will have the greatest effect on the temperature of the room 10…the central computer 1 can choose one or more of the cooling supplies 50A, 50B, 50C, 50D to cool the temperature of the air”, 0099 “The contribution factors could be determined based on how the temperature measurements”, the temperature measurements which are mapped as shown above, which corresponds to the measured temperature and deviated temperature measurements are used to cool the air to a certain point and thus determining a setting temperature is based on the correction and thermal comfort map.); 
control the air conditioner to the determined setting temperature and transmitting, through the transceiver, to the air conditioner information about a setting temperature to control the air conditioner (0057 “the cooling supplies 50A, 50B, 50C, 50D or cooling supplies 150A, 150B, 150C, 150D can be adjusted until the desired temperatures are reached”, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10” 0079, the air conditioners and their cooling supplies are 
Lyon does not teach dry bulb temperature (DBT) and wherein at least one feedback message of the feedback messages includes user priority information for a UE of the plurality of UEs, the user priority information is associated with a user of the UE and based on at least one of gender, age, or a characteristic of the user, and wherein the at least one processor is further configured to determine the setting temperature further based on the user priority information.
Fadell further teaches wherein at least one feedback message of the feedback messages includes user priority information for a UE of the plurality of UEs (0102 “the ability for the user to communicate with the VSCU units 100 and/or 100' via their home computer 1170, their smart phone 1172 or other portable data communication appliance 1172', or any other Internet-connected computer 1170'”, 0137, the devices users use to communicate with the VSCU also correspond to UE’s. 0137 shows there are plural users and they have a respective priority associated with their type which is transmitted through their UE.), the user priority information is associated with a user of the UE and based on at least one of gender, age, or a characteristic of the user (0137 “landlord can then login and set a maximum set temperature, such as 75. Thereafter, although the tenant can make temperature changes, the VSCU unit will not allow the tenant to set the temperature above 75 degrees. Various tamper-proofing mechanisms can be provided.” Users log in to create changes with their UE and provide priority characteristic information (e.g. landlord) through their log in.), 
and wherein the at least one processor is further configured to determine the setting temperature further based on the user priority information (0137 “landlord can then login and set a maximum set temperature, such as 75. Thereafter, although the tenant can make temperature changes, the VSCU unit will not allow the tenant to set the temperature above 75 degrees. Various tamper-proofing mechanisms can be provided.”).
Lyon and Fadell do not teach dry bulb temperature (DBT).
dry bulb temperature (DBT) (0036 “dry bulb temperature”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon and the HVAC user priority information system teachings of Fadell with the dry bulb temperature of Wells because Lyon creates maps for an HVAC system from sensor data, Fadell teaches operating based on sensor data and Wells teaches another form of sensor data, the sensor data from Wells is substituted for the sensor data of Lyon. Further, the references are related to measuring temperature of an area that is under the influence of an HVAC system and because Wells teaches a means for determining user perceived comfort under various conditions that would allow for increased comfort (0003). 

Claim 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PUB. 20100286843) in view of Fadell et al (US PUB. 20140358297, herein Fadell) in further view of Wells (US PUB. 20140358291) in further view of Ashgriz et al (US PUB. 20170153032, herein Ashgriz). 

Regarding claim 4, Lyon, Fadell and Wells teaches the method of claim 3. 
Lyon and Wells further teaches wherein the generation of the DBT (Wells, 0036) correction map comprises: 
defining a plurality of zones according to predetermined radiuses from a position of the air conditioner (Wells, 0016 “flow of air from the one or more HVAC components to an appropriate room and/or zone in the building”, Zones are created for different rooms as an example. The rooms are a predetermined distance from the air conditioner.)  ; and 
determining per-zone DBT (Wells, 0036) correction values, each being a difference between an [average of a] temperature measurement included in a feedback message received from at least one UE, of the plurality of UEs, in a zone and the temperature measurement received from the air conditioner (Lyon, 0108 “if more than one temperature sensor 16 measures a deviation beyond the temperature threshold the differential between the measured temperature of each temperature sensor 16 over the threshold temperature could be used with the contribution factors…the temperature sensors 16 reading the greatest temperature change can be weighted by having the contribution factors associated with those temperature sensors 16 taken into more account than the contribution factors of those temperature sensors 16 measuring a smaller temperature deviation from the temperature threshold.”, As in the limitation above, temperature measurements from the temperature sensors nearest to the air conditioner are taken. The deviation between the different sensed temperatures are taken and compared to find which sensors are giving the largest differences. A comparison of the temperature from one part of the area is done with the measured temperature nearest to the air conditioning unit(s). the result of this comparison corresponds to the per-zone correction value.)
Lyon, Fadell and Wells does not teach average of a temperature measurement. 
Ashgriz does teach average of a temperature measurement (0003 “FIG. 3 compares average temperature around a conventional thermostat and average temperature around a person for an HVAC system”, A comparison using average temperature takes place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon, the HVAC user priority information system teachings of Fadell and the dry bulb temperature of Wells with the zonal temperature control using average temperature teachings of Ashgriz because all three references are directed towards controlling an HVAC system based on temperature calculations and because Ashgriz teaches that by using a computed average temperature, the system can determine when to turn the HVAC system on and off in order to (Ashgriz, 0002) which is useful for reducing the energy consumption of the HVAC system (Ashgriz, 0011).

Regarding claim 5, Lyon, Fadell, Wells and Ashgriz teach the method of claim 4, wherein the generation of the DBT correction map comprises: 
Lyon, Wells and Ashgriz teaches classifying the feedback messages according to reception times (Ashgriz, 0080 “The system turned ON 1310 and OFF 1320 depending on the preferred air condition range. The acceptable temperature range 1330 for a user, in this case, is between 24.degree. C. and 25.degree. C. The temperature on this case increases from 20.degree. C. at time zero to 25.degree. C. in around 11 minutes during this time the HVAC system is ON. After this time (t=11 minutes), the HVAC system turned OFF for around 5 minutes before it turns ON again because the average temperature dropped below 24.degree. C. and so on.”, sensed temperature is classified with time.); 
and generating an independent per-time zone DBT correction map (the DBT correction map is taught by Lyon and Wells as shown in the rejection of claim 1 above) for each time zone based on position information and temperature measurements included in feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”) received at times of a same time zone (Ashgriz, 0008 “The device reconstructs a 3D geometry of the indoor space and its boundary condition which includes people location and furniture's layout… fluid dynamic numerical solver to calculate the temperature and velocity distribution of the air inside the controlled space… The numerical solver affords the condition of the air inside the controlled space for every time step (can be second).”, For each step in time, a map of the area is updated with the temperature.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon, . 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lyon (US PUB. 20100286843) in view of Fadell et al (US PUB. 20140358297, herein Fadell) in further view of Wells (US PUB. 20140358291) in further view of Ashgriz et al (US PUB. 20170153032, herein Ashgriz) in further view of Perkins (US PUB. 20160082808).

Regarding claim 7, Lyon, Fadell and Wells teaches the method of claim 6, 
Lyon and Wells further teaches wherein the calculation of per-position correction temperatures comprises: 
calculating an [average of] temperature measurements within a predetermined distance based on the position information included in the feedback messages (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.” 0062 “measurements indicating the specific positions of the various temperature sensors 16 can also be taken”, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”), as a correction temperature corresponding to the position information (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, as explained in the rejection of claim 6 above, the displayed temperature corresponds to the , [and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance] to be a position corresponding to the calculated correction temperature (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, as explained in the rejection of claim 6 above, the displayed temperature corresponds to the correction temperature.), 
and wherein the predetermined distance is determined based on an installation interval between a plurality of air conditioners in a system including the air conditioner (Lyon, fig. 1, 0079 “the air conditioning units 55A, 55B, 55C, 55D”, as shown in fig. 1, the air conditioning units are a predetermined distance apart in the room.).
Lyon, Fadell and Wells do not teach an average of temperature, and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance.
Ashgriz does teach an average of temperature (0003 “FIG. 3 compares average temperature around a conventional thermostat and average temperature around a person for an HVAC system”, A comparison using average temperature takes place.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the thermal map generation teachings of Lyon, the HVAC user priority information system teachings of Fadell and the dry bulb temperature of Wells with the zonal temperature control using average temperature teachings of Ashgriz because all three references are directed towards controlling an HVAC system based on temperature calculations and because Ashgriz teaches that by using a computed average temperature, the system can determine when to turn the HVAC system on and off in order to 
Lyon, Fadell, Wells and Ashgriz do not teach and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance.
Perkins teaches and determining centroid coordinates of the position information corresponding to the temperature measurements within the predetermined distance (0010 “filter the temperature map according to a sliding window to coalesce continuous regions of pixels on average falling within the predetermined temperature range, c) quantify an area for each continuous region, d) locate a centroid of a continuous region having a largest area”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC optimization teachings of Lyon, Fadell, Wells, and Ashgriz with the directional climate control teachings of Perkins because the references are all directed towards HVAC control based on calculations and understanding of the layout of the conditioned space and because Perkins’ directional climate control teachings allow for an accurate system that can optimize directional adjustment of treated air over a sufficiently wide range of thermal conditions (0008). 

Claim 13-16, 18-21 is rejected under 35 U.S.C. 103 as being unpatentable over Wells (US PUB. 20140358291) in view of Lyon (US PUB. 20100286843) in further view of  Fadell et al (US PUB. 20140358297, herein Fadell)

Regarding claim 13, Wells teaches A method for requesting control of an air conditioner by a user equipment (UE), the method comprising: 
measuring a temperature at the current position through a temperature sensor (0014 “temperature sensor for sensing an ambient temperature”); 
receiving thermal comfort information about a user through an input interface (0048 “portable device 162 that may be programmed to execute an application programming code for collecting feedback from a user regarding the user's comfort under current environmental conditions of a space”);
generating a feedback message including the [position information], the measured temperature, and the thermal comfort information (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature” messages containing the user feedbacks and sensed temperatures are used to control the air conditioners.); 
transmitting the generated feedback message to a server for controlling the air conditioner to control a temperature of a space in which the UE is located (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”. 0020)
dry bulb temperature (0036 “dry bulb temperature”).

Lyon does teach determining position information about a current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes (0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance” position information found using signal strength.)
and receiving information about a dry bulb temperature (DBT) (taught by Wells as shown above) correction map generated based on the feedback message from the server (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the desired temperature range”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.” the temperature deviation beyond a temperature threshold corresponds to the correction based on feedback from UEs. Temperature sensors correspond to the UEs. Temperature deviation is a temperature measurement as explained in 0105. 0072 teaches temperature measurements are visually indicated on where temperature sensors are in a room. This corresponds to the map.), after transmitting the generated feedback message to the server (0003 “HVAC controller may receive feedback from one or more users regarding their 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells with the location of sensors in an HVAC system teachings of Lyon because both references are directed to HVAC control based on sensor measurements and both references are directed to understanding the layout of the area the HVAC system is conditioning. Further, Lyon teaches a means for reducing energy costs by avoiding overcooling due to hot spots in the area (0004).  
Wells and Lyon does not teach wherein the feedback message includes user priority information for the UE, the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user. 
Fadell teaches wherein the feedback message includes user priority information for the UE (0102 “the ability for the user to communicate with the VSCU units 100 and/or 100' , the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user (0137 “landlord can then login and set a maximum set temperature, such as 75. Thereafter, although the tenant can make temperature changes, the VSCU unit will not allow the tenant to set the temperature above 75 degrees. Various tamper-proofing mechanisms can be provided.” Users log in to create changes with their UE and provide priority characteristic information (e.g. landlord) through their log in.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells and the location of sensors in an HVAC system teachings of Lyon with the HVAC user priority information system teachings of Fadell since Fadell tamper-proofing system (0137) allows for carefully chosen operating levels that allow for substantial energy savings (0003).

Regarding claim 14, Wells, Lyon and Fadell teach the method of claim 13. 
Wells further teaches wherein the feedback message is generated and transmitted to the server periodically in every predetermined period (Wells, 0047 “The user's comfort profile may be stored…on an external web server… The data… may be received automatically from the web service, downloaded periodically in accordance with a control algorithm”, 0048 “portable device 162 that may be programmed to execute an application programming code for collecting feedback from a user regarding the user's comfort under current environmental conditions of a space” the information is generated and periodically sent to the server.)

the method of claim 14, further comprising: 
Wells and Lyon further teach in an absence of thermal comfort information about the user received through the input interface within a predetermined time (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, at times there is an absence of user provided information.), generating a feedback message including the position information (Lyon, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”) and the measured temperature without the thermal comfort information (Wells, 0014 “temperature sensor for sensing an ambient temperature”, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, Using just the sensed conditions, a message is created by the processor as to what to do to make the area more comfortable for the user automatically), and transmitting the feedback message to the server (Wells, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”.)

Regarding claim 16, Wells, Lyon and Fadell teach the method of claim 14. 
Wells and Lyon further teach further comprising: in an absence of thermal comfort information about the user received through the input interface within a predetermined time, generating thermal comfort information indicating satisfaction (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”, at times there is an absence of user provided information. During these times, the system is able to automatically understand the users comfort information and control the HVAC system to reach user satisfaction. This corresponds with the generated thermal comfort information. When the system automatically actuates the HVAC system, this corresponds to the thermal comfort information not indicating satisfaction with the present conditions.); and
generating a feedback message including the position information (Lyon, 0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance”), the measured temperature (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions”), and the generated thermal comfort information (Wells, 0044 “the processor 64 may automatically change a temperature and/or humidity set point for the inside space to make the user "comfortable" given the current identified conditions” The system is automatically able to determine ), and transmitting the feedback message to the server (Wells, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”.)

Regarding claim 19, Wells, Lyon and Fadell the method of claim 13.
 further comprising receiving information about a thermal comfort characteristic map generated based on the feedback message from the server (Lyon, 0071 “one or more temperature measurements can be obtained from one or more temperature sensors 16 in the room 10.”, 0072 “the temperature measurement(s) can be visually indicated where the temperature sensor 16 or temperature sensors 16 are approximately located in the room 10.”, a map of the temperature measurements in a room is created based on sensed temperature. Temperature measurements as shown in 0071 and 0105 includes both sensed temperatures and temperature deviation. A map is generated based on temperature measurements and thus both deviation in temperature and sensed temperatures is used. The sensed temperatures are used to generate a map corresponding to the thermal comfort characteristic map. The temperature deviation is used as well for mapping and the mapping corresponds to the correction map for a space.);   

Regarding claim 20, Wells, Lyon and Fadell teach the method of claim 19.
Wells further teaches further comprising receiving information about a thermal comfort range (Wells, 0055 “processor 174 may be further programmed to identify…range of conditions under which the user is expected to be comfortable”) generated based on the feedback message from the server (Wells, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”). 
A user equipment (UE) for requesting control of an air conditioner, the UE comprising: 
one or more sensors (0014 “temperature sensor for sensing an ambient temperature”);
an input interface (0048 “portable device 162 that may be programmed to execute an application programming code for collecting feedback from a user regarding the user's comfort under current environmental conditions of a space”);
a transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”, 0033 “the temperature sensors 16 can be operatively connected via a communication link to a central computer 1 for ease of monitoring”); and 
at least one processor (0026) configured to: 
measure a temperature at a current position through the one or more sensors (0014 “temperature sensor for sensing an ambient temperature”),
receive thermal comfort information about a user through the input interface (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature” messages containing the user feedbacks and sensed temperatures are used to control the air conditioners.),
generate a feedback message including the position information, the measured temperature, and the thermal comfort information (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature” messages containing the user feedbacks and sensed temperatures are used to control the air conditioners.), 
a transmit, through the transceiver (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10”), the feedback message to a server for controlling the air conditioner to control a temperature of a space in which the UE is located (0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0015 “In operation, when a heat call signal is provided by the HVAC controller(s) 18, an HVAC component 6 (e.g. forced warm air furnace) may be activated to supply heated air to one or more rooms and/or zones within the building 2 via supply air ducts 10” 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable 
dry bulb temperature (DBT) (0036 “dry bulb temperature”)
Wells does not teach determine position information about the current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes, and receive, through the transceiver, information about a dry bulb temperature (DBT) correction map generated based on the feedback message from the server, after transmitting the generated feedback message to the server, wherein the feedback message includes user priority information for the UE, the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user.
Lyon does teach determine position information about the current position of the UE based on received signal strengths of wireless signals received from a plurality of network nodes (0045 “the position determining device 40 can be used…to determine the approximate location of the…the temperature sensors”, 0046 “position determining device…uses these signals to approximate its position, such as by evaluating the signal strength to determine its approximate distance” position information found using signal strength.),
and receive, through the transceiver (taught by Wells as shown above), information about a dry bulb temperature (DBT) (dry bulb temperature taught by Wells as shown above) correction map generated based on the feedback message from the server (Lyon, 0105 “temperature sensors 16 measuring a temperature deviation beyond a temperature threshold. The temperature deviation is typically a temperature measurement that is greater than the , after transmitting the generated feedback message to the server (Wells, 0003 “HVAC controller may receive feedback from one or more users regarding their perceived comfort level under various conditions… and then may monitor the current conditions, and based on the current conditions, drive the environmental conditions inside of the building toward those that the user(s) will perceive as being comfortable”, 0039 “The environmental conditions that may be identified…indoor temperature”, 0024 “the HVAC controller 18 may be programmed to communicate over the network 58 with an external web service hosted by one or more external web servers 66…an HVAC controller 18 or portable remote device 62, and/or any combination of these. Additionally, the HVAC controller 18 may be configured to receive and/or download selected data, settings and/or services including software updates from the external web service”, ”, 0024 “HVAC controller 18 may be configured to upload selected data via the network 58 to the external web service where it may be collected and stored on the external web server 66”, 0020 “data regarding the selected parameter e.g. temperature” measured temperature which is part of the feedback message is transmitted to the server. This temperature measurement is part of what is used to generate the map.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells with the location of sensors in an HVAC system teachings of Lyon because both references are directed to HVAC control based on sensor measurements and both references are directed to understanding the layout of the area the HVAC system is 
Wells and Lyons does not teach wherein the feedback message includes user priority information for the UE, the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user. 
Fadell further teaches wherein the feedback message includes user priority information for the UE (0102 “the ability for the user to communicate with the VSCU units 100 and/or 100' via their home computer 1170, their smart phone 1172 or other portable data communication appliance 1172', or any other Internet-connected computer 1170'”, 0137, the devices users use to communicate with the VSCU also correspond to UE’s. 0137 shows there are plural users and they have a respective priority associated with their type which is transmitted through their UE.), the user priority information is associated with the user and based on at least one of gender, age, or a characteristic of the user (0137 “landlord can then login and set a maximum set temperature, such as 75. Thereafter, although the tenant can make temperature changes, the VSCU unit will not allow the tenant to set the temperature above 75 degrees. Various tamper-proofing mechanisms can be provided.” Users log in to create changes with their UE and provide priority characteristic information (e.g. landlord) through their log in.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the HVAC controlling based on user feedback teachings of Wells and the location of sensors in an HVAC system teachings of Lyon with the HVAC user priority information system teachings of Fadell since Fadell tamper-proofing system (0137) allows for carefully chosen operating levels that allow for substantial energy savings (0003).
Relevant Prior Art 
	Emmons et al (US PUB. 201500362264) has been deemed relevant prior art since it is focused on mobile computing devices communications with an HVAC system. 

Response to Arguments
Applicant’s arguments, filed 7/22/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lyon (US PUB. 20100286843) in view of Fadell et al (US PUB. 20140358297, herein Fadell) in further view of Wells (US PUB. 20140358291).
Applicant argues on pages 10-12 that the cited prior art does not teach or suggest the amended limitations of claims 1 and 12. However, Fadell does teach user priority data from one of the plurality of UEs being received where the user priority information is about a characteristic of the user (0102, 0137). Specifically, Fadell teaches UE devices transmitting information such as if the user is a landlord or renter through a login page and then determining setting temperature based on the user characteristic (id.) This corresponds to the claim limitations of claims 1 and 12 under broadest reasonable interpretation. 
Applicant presents similar arguments for the amended limitations of claim 13 and 21. However, Fadell has been deemed to teach the amended limitations of claim 13 and 21 as shown above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627.  The examiner can normally be reached on M-F 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        

/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116